UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33628 ENERGY XXI (BERMUDA) LIMITED (Exact name of registrant as specified in its charter) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda N/A (Address of principal executive offices) (Zip Code) (441) 295-2244 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨Noþ As of November 8, 2010, there were 69,046,826 shares outstanding of the registrant’s common stock, par value $0.005 per share. Table of Contents ENERGY XXI (BERMUDA) LIMITED TABLE OF CONTENTS Page GLOSSARY OF TERMS 3 PART I — FINANCIAL INFORMATION ITEM 1. Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 4. Controls and Procedures 35 PART II — OTHER INFORMATION ITEM 1. Legal Proceedings 35 ITEM 1A. Risk Factors 35 ITEM 6. Exhibits 37 SIGNATURES 38 EXHIBIT INDEX 39 - 2 - Table of Contents GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: Bbls Standard barrel containing 42 U.S. gallons MMBbls One million Bbls Mcf One thousand cubic feet MMcf One million cubic feet Btu One British thermal unit MMBtu One million Btu BOE Barrel of oil equivalent MBOE One thousand BOEs DD&A Depreciation, Depletion and Amortization MMBOE One million BOEs Call options are contracts giving the holder (purchaser) the right, but not the obligation, to buy (call) a specified item at a fixed price (exercise or strike price) during a specified period. The purchaser pays a nonrefundable fee (the premium) to the seller (writer). Cash-flow hedges are derivative instruments used to mitigate the risk of variability in cash flows from crude oil and natural gas sales due to changes in market prices. Examples of such derivative instruments include fixed-price swaps, fixed-price swaps combined with basis swaps, purchased put options, costless collars (purchased put options and written call options) and producer three-ways (purchased put spreads and written call options). These derivative instruments either fix the price a party receives for its production or, in the case of option contracts, set a minimum price or a price within a fixed range. Completion refers to the work performed and the installation of permanent equipment for the production of natural gas and crude oil from a recently drilled well. Developed oil and gas reserves are reserves of any category that can be expected to be recovered: (i) through existing wells with existing equipment and operating methods or in which the cost of the required equipment is relatively minor compared to the cost of a new well; and (ii) through installed extraction equipment and infrastructure operational at the time of the reserves estimate if the extraction is by means not involving a well, is acreage that is allocated or assignable to producing wells or wells capable of production.For a complete definition of developed oil and gas reserves, refer to the SEC’s Regulation S-X, Rule 4-10(a) (6). Development well is a well drilled within the proved area of an oil or natural gas field to the depth of a stratigraphic horizon known to be productive. Dry hole is an exploratory or development well that does not produce oil or gas in commercial quantities. Exploitation is drilling wells in areas proven to be productive. Exploratory well is a well drilled to find and produce oil or gas in an unproved area, to find a new reservoir in a field previously found to be productive of oil or gas in another reservoir, or to extend a known reservoir. Generally, an exploratory well is any well that is not a development well, a service well or a stratigraphic test well. Fair-value hedges are derivative instruments used to hedge or offset the exposure to changes in the fair value of a recognized asset or liability or an unrecognized firm commitment. For example, a contract is entered into whereby a commitment is made to deliver to a customer a specified quantity of crude oil or natural gas at a fixed price over a specified period of time. In order to hedge against changes in the fair value of these commitments, a party enters into swap agreements with financial counterparties that allow the party to receive market prices for the committed specified quantities included in the physical contract. Field is an area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature or stratigraphic condition. Formation is a stratum of rock that is recognizable from adjacent strata consisting mainly of a certain type of rock or combination of rock types with thickness that may range from less than two feet to hundreds of feet. Gross acres or gross wells are the total acres or wells in which a working interest is owned. - 3 - Table of Contents Horizon is a zone of a particular formation or that part of a formation of sufficient porosity and permeability to form a petroleum reservoir. Independent oil and gas company is a company that is primarily engaged in the exploration and production sector of the oil and gas business. Lease operating or well operating expenses are expenses incurred to operate the wells and equipment on a producing lease. Natural gas is converted into one barrel of oil equivalent based on 6 Mcf of gas to one barrel of oil. Net acreage and net oil and gas wells are obtained by multiplying gross acreage and gross oil and gas wells by the Company’s working interest percentage in the properties. Operating costs include direct and indirect expenses, including general and administrative expenses, incurred to manage, operate and maintain our wells and related equipment and facilities. Production costs are costs incurred to operate and maintain our wells and related equipment and facilities. For a complete definition of production costs, please refer to the Sec’s Regulation S-X, Rule 4-10(a) (20). Productive well is a well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed production expenses and taxes. Proved reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time.For a complete definition of proved oil and gas reserves, refer to the SEC’s Regulation S-X, Rule 4-10(a) (22). Put options are contracts giving the holder (purchaser) the right, but not the obligation, to sell (put) a specified item at a fixed price (exercise or strike price) during a specified period. The purchaser pays a nonrefundable fee (the premium) to the seller (writer). Seismic is an exploration method of sending energy waves or sound waves into the earth and recording the wave reflections to indicate the type, size, shape and depth of subsurface rock formation. (2-D seismic provides two-dimensional information and 3-D seismic provides three-dimensional pictures.) Undeveloped oil and gas reserves are reserves of any category that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion.For a complete definition of undeveloped oil and gas reserves, refer to the SEC’s Regulation S-X, Rule 4-10(a)(31). Working interest is the operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover is the operations on a producing well to restore or increase production and such costs are expensed.If the operations add new proved reserves, such costs are capitalized. Zone is a stratigraphic interval containing one or more reservoirs. - 4 - Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) September 30, June 30, ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments Total Current Assets Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Oil and natural gas properties - full cost method of accounting, including $151.1 million and $144.3 million unevaluated properties at September 30, 2010 and June 30, 2010, respectively Other property and equipment Total Property and Equipment Other Assets Derivative financial instruments Debt issuance costs, net of accumulated amortization Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Note payable — Asset retirement obligations Derivative financial instruments Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities, face value of $710.5 million and $728.6 million at September 30, 2010 and June 30, 2010,respectively Deferred income taxes Asset retirement obligations, net of current portion Derivative financial instruments Other liabilities Total Liabilities Commitments and Contingencies (Note 14) Stockholders’ Equity Preferred stock, $0.001 par value, 2,500,000 shares authorized and 1,100,000 shares issued and outstanding at September 30, 2010 and June 30, 2010, respectively. 11 11 Common stock, $0.005 par value, 200,000,000 shares authorized and 51,244,369 and 50,819,109 shares issued and 51,243,716 and 50,636,719 shares outstanding at September 30, 2010 and June 30, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of income taxes Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements - 5 - Table of Contents ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share information) (Unaudited) Three Months Ended September 30, Revenues Oil sales $ $ Natural gas sales Total Revenues Costs and Expenses Lease operating expense Production taxes Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative expense Gain on derivative financial instruments ) ) Total Costs and Expenses Operating Income Other Income (Expense) Other income 10 Interest expense ) ) Total Other Expense ) ) Income (Loss) Before Income Taxes ) Income Tax Expense 19 Net Income (Loss) ) Preferred Stock Dividends — Net Loss Attributable to Common Stockholders $ ) $ ) Net Loss Per Share Attributable to Common Stockholders Basic $ ) $ ) Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding Basic Diluted See accompanying Notes to Consolidated Financial Statements - 6 - Table of Contents ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended September 30, Cash Flows From Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense 19 Change in derivative financial instruments Proceeds from sale of derivative instruments — Other – net ) ) Accretion of asset retirement obligations Amortization of deferred gain on debt and debt discount andpremium ) ) Amortization and write-off of debt issuance costs Stock-based compensation Changes in operating assets and liabilities Accounts receivable Prepaid expenses and other current assets ) ) Settlement of asset retirement obligations ) ) Accounts payable and accrued liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions (8 ) — Capital expenditures ) ) Insurance payments received — Transfer to restricted cash — ) Proceeds from the sale of properties — Other ) 88 Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs — Dividends to shareholders ) — Proceeds from long-term debt — Payments on long-term debt ) ) Other ) ) Net Cash Used in Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ See accompanying Notes to Consolidated Financial Statements - 7 - Table of Contents ENERGY XXI (BERMUDA) LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1—Basis of Presentation Nature of Operations. Energy XXI (Bermuda) Limited was incorporated in Bermuda on July 25, 2005.We are headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. References in this report to “us,” “we,” “our,” “the Company,” or “Energy XXI” are to Energy XXI (Bermuda) Limited and its wholly-owned subsidiaries, including Energy XXI (US Holdings) Limited (“Energy XXI Holdings” and, together with Energy XXI (Bermuda) Limited, our “Bermuda Companies”), Energy XXI, Inc. (“EXXI Corp.”), Energy XXI USA, Inc. (“EXXI USA”), Energy XXI GOM, LLC (“GOM”), Energy XXI Gulf Coast, Inc. (“EGC”), Energy XXI Services, LLC (“EXXI Services”), Energy XXI Texas Onshore, LLC (“Texas Onshore”) and Energy XXI Onshore, LLC (“Onshore” and, together with EXXI Corp., EXXI USA, GOM, EGC, EXXI Services and Texas Onshore, our“U.S. Companies”). Principles of Consolidation and Reporting. The accompanying consolidated financial statements include the accounts of Energy XXI and its wholly owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous periods include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income (loss), stockholders’ equity or cash flows. Interim Financial Statements. The accompanying consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the U.S. for complete financial statements.In the opinion of management, all adjustments of a normal and recurring nature considered necessary for a fair presentation have been included in the accompanying consolidated financial statements.The results of operations for the interim period are not necessarily indicative of the results that will be realized for the entire fiscal year.For further information, please refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. Use of Estimates.The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation.Accordingly, our accounting estimates require exercise of judgment.While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Cash and Cash Equivalents.We consider all highly liquid investments, with maturities of 90 days or less when purchased, to be cash and cash equivalents. Note 2 – Recent Accounting Pronouncements We disclose the existence and potential effect of accounting standards issued but not yet adopted by us or recently adopted by us with respect to accounting standards that may have an impact on us in the future. Fair Value Measurements and Disclosures. The FASB has issued new guidance on improving disclosures about fair value measurements. The new guidance requires certain new disclosures and clarifies some existing disclosure requirements about fair value measurement. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, the new guidance now requires: · A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and · In the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements. - 8 - Table of Contents In addition, the new guidance clarifies the requirements of the following existing disclosures: · For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and · A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. The new guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.We adopted the new guidance effective January 1, 2010.The implementation of this standard did not have a material impact on our consolidated financial position and results of operations. Updates to Oil and Gas Accounting Rules. In January 2010, the FASB issued its updates to oil and gas accounting rules to align the oil and gas reserve estimation and disclosure requirements of Extractive Industries—Oil and Gas with the requirements in the Securities and Exchange Commission’s final rule, Modernization of the Oil and Gas Reporting Requirements, which was issued on December 31, 2008. We adopted the new rules effective June 30, 2010. The new rules are applied prospectively as a change in estimate.Adoption of these requirements did not significantly impact our reported reserves or our consolidated financial statements. The revisions are intended to provide investors with a more meaningful and comprehensive understanding of oil and gas reserves to help investors evaluate their investments in oil and gas companies. The amendments are also designed to modernize the oil and gas disclosure requirements to align them with current practices and changes in technology. Revised requirements in the Final Rule include, but are not limited to: • Oil and gas reserves must be reported using the average price over the prior 12-month period, rather than year-end prices; • Companies are allowed to report, on an optional basis, probable and possible reserves; • Non-traditional reserves, such as oil and gas extracted from coal and shales, are included in the definition of “oil and gas producing activities”; • Companies are permitted to use new technologies to determine proved reserves, as long as those technologies have been demonstrated empirically to lead to reliable conclusions with respect to reserve volumes; • Companies are required to disclose, in narrative form, additional details on their proved undeveloped reserves (PUDs), including the total quantity of PUDs at year end, any material changes to PUDs that occurred during the year, investments and progress made to convert PUDs to developed oil and gas reserves and an explanation of the reasons why material concentrations of PUDs in individual fields or countries have remained undeveloped for five years or more after disclosure as PUDs; • Companies are required to report the qualifications and measures taken to assure the independence and objectivity of any business entity or employee primarily responsible for preparing or auditing the reserves estimates. Note 3 –Oil and Gas Properties Oil and Gas Properties.We use the full cost method of accounting for exploration and development activities as defined by the Securities and Exchange Commission (“SEC”). Under this method of accounting, the costs of unsuccessful, as well as successful, exploration and development activities are capitalized as properties and equipment. This includes any internal costs that are directly related to property acquisition, exploration and development activities but does not include any costs related to production, general corporate overhead or similar activities. Gain or loss on the sale or other disposition of oil and gas properties is not recognized, unless the gain or loss would significantly alter the relationship between capitalized costs and proved reserves. Oil and natural gas properties include costs that are excluded from costs being depleted or amortized. Oil and natural gas property costs excluded represent investments in unevaluated properties and include non-producing leasehold, geological and geophysical costs associated with leasehold or drilling interests and exploration drilling costs. We exclude these costs until the property has been evaluated.We also allocate a portion of our acquisition costs to unevaluated properties based on relative value.Costs are transferred to the full cost pool as the properties are evaluated or over the life of the reservoir. - 9 - Table of Contents We assess the impairment of our evaluated oil and gas properties through the use of a ceiling test as prescribed by Rule 4-10 of Regulation S-X. Future production volumes from oil and gas properties are a significant factor in determining the full cost ceiling limitation of capital costs. There are numerous uncertainties inherent in estimating quantities of proved oil and gas reserves. Oil and gas reserve engineering is a subjective process of estimating underground accumulations of oil and gas that cannot be precisely measured. Such cost estimates related to future development costs of proved oil and gas reserves could be subject to significant revisions due to changes in regulatory requirements, technological advances and other factors which are difficult to predict. Ceiling Test. Under the full cost method of accounting, we are required to perform a “ceiling test” each quarter that determines a limit on the book value of our oil and gas properties.If the net capitalized cost of proved oil and gas properties, net of related deferred income taxes, plus the cost of unproved oil and gas properties and future development costs, exceeds the present value of estimated future net cash flows discounted at 10%, net of related tax effects, plus the cost of unproved oil and gas properties, the excess is charged to expense and reflected as additional accumulated DD&A.Future net cash flows are based on the average commodity prices realized over the proceeding twelve-month period and exclude future cash outflows related to estimated abandonment costs.As of the reported balance sheet date, capitalized costs of oil and gas producing properties may not exceed the full cost limitation calculated under the above described rule. Note 4 – Acquisitions On December 22, 2009, we closed on the acquisition of certain Gulf of Mexico shelf oil and natural gas interests from MitEnergy Upstream LLC, a subsidiary of Mitsui & Co., Ltd.(the “Mit Acquisition”), for cash consideration of $276.2 million. For accounting purposes, we recorded this acquisition as effective November 20, 2009, the date that we gained control of the assets acquired and liabilities assumed. We financed the Mit Acquisition through proceeds received from common and perpetual convertible preferred stock offerings (See Note 12). The Mit Acquisition was accounted for under the purchase method of accounting in accordance with the new business combination accounting guidance we adopted effective July 1, 2009.Accordingly, we conducted a preliminary assessment of the net assets acquired in and recognized provisional amounts for identifiable assets acquired and liabilities assumed at their estimated acquisition date fair market values, while transaction and integration costs associated with this acquisition were expensed as incurred. The initial accounting for the business combination is not complete; adjustments to provisional amounts, or recognition of additional assets acquired or liabilities assumed, may occur as we complete a more detailed analysis of this acquisition and additional information is obtained about the facts and circumstances that existed as of the acquisition date. The Mit Acquisition involves mirror-image non-operated interests in the same group of properties we purchased from Pogo Producing Company in June 2007.These properties include 30 fields of which production is approximately 77% crude oil and 80% of which is already operated by us.Offshore leases included in this acquisition total nearly 33,000 net acres. The following table presents the preliminary allocation of the assets acquired and liabilities assumed, based on their fair values on November 20, 2009 (in thousands): Oil and natural gas properties– evaluated $ Oil and natural gas properties– unevaluated Net working capital Asset retirement obligation liabilities ) Cash paid $ Net working capital includes gas imbalance receivables and payables and ad valorem taxes payable. The preliminary fair values of evaluated and unevaluated oil and gas properties and asset retirement obligation liabilities were measured using valuation techniques that convert future cash flows to a single discounted amount. Significant inputs to the valuation of oil and gas properties include estimates of: (1) oil and gas reserves; (2) future operating and development costs; (3) future oil and gas prices; and (4) the discount factor used to calculate the discounted cash flow amount. Significant inputs into the valuation of the asset retirement obligation liabilities include estimates of: (1) plug and abandonment costs per well and related facilities; (2) remaining life per well and facilities; and (3) a credit adjusted risk-free interest rate. - 10 - Table of Contents Note 5–Property and Equipment Property and equipment consists of the following (in thousands): September 30, 2010 June 30, 2010 Oil and gas properties Proved properties $ $ Less: Accumulated depreciation, depletion, amortization and impairment Proved properties—net Unproved properties Oil and gas properties—net Other property and equipment Less: Accumulated depreciation Other property and equipment—net Total property and equipment $ $ Note 6 – Long-term Debt Long-term debt consists of the following (in thousands): September 30, 2010 Face Value Premium (Discount) Recorded Value June 30, 2010 Revolving credit facility $ $ — $ $ 16% Second Lien Notes due 2014 (Exchange Offer) 16% Second Lien Notes due 2015 (Private Placement) ) Total 16% Second Lien Notes due 2014 10% Senior Notes due 2013 — Put premium financing — Capital lease obligation — Total debt Less current maturities — Total long-term debt $ At September 30, 2010, included in the face value of the 16% Second Lien Notes due 2014 (the “Second Lien Notes”) is $4.0 million amount of 16% Second lien notes which were issued on December 15, 2009 and June 15, 2010 as payment in kind with respect to the interest payments due on the then outstanding Second Lien Notes. Maturities of the face value of long-term debt as of September 30, 2010 are as follows (in thousands): Twelve Months Ended September 30, $ Total $ Revolving Credit Facility This facility was entered into by our subsidiary, EGC. This facility, as amended on February 5, 2010, has a face value of $400 million and matures in February 2013.The current borrowing base is $350 million.Currently, the facility bears interest based on the borrowing base usage, at the applicable London Interbank Offered Rate, plus applicable margins ranging from 2.75% to 3.50% or an alternate base rate, based on the federal funds effective rate plus applicable margins ranging from 1.75% to 2.50%. The revolving credit facility is secured by mortgages on at least 85% of the value of our proved reserves. - 11 - Table of Contents The revolving credit facility requires EGC to maintain certain financial covenants. Specifically, EGC may not permit the following under the revolving credit facility: (1) EGC’s total leverage ratio to be more than 3.5 to 1.0 beginning, (2) EGC’s interest rate coverage ratio to be less than 3.0 to 1.0, (3) EGC’s a secured debt ratio to be more than 2.5 to 1.0, or (4) EGC’s current ratio (in each case as defined in our revolving credit facility) to be less than 1.0 to 1.0, in each case, as of the end of each fiscal quarter. In addition, we are subject to various other covenants including, but not limited to, those limiting our ability to declare and pay dividends or other payments, our ability to incur debt, changes in control, our ability to enter into certain hedging agreements, as well as a covenant to maintain John D. Schiller, Jr. in his current executive position, subject to certain exceptions in the event of his death or disability. The revolving credit facility also contains customary events of default, including, but not limited to, non-payment of principal when due, non-payment of interest or fees and other amounts after a grace period, failure of any representation or warranty to be true in all material respects when made or deemed made, defaults under other debt instruments (including the indenture governing the notes), commencement of a bankruptcy or similar proceeding by or on behalf of us or a guarantor, judgments against us or a guarantor, the institution by us to terminate a pension plan or other ERISA events, any change in control, loss of liens, failure to meet financial ratios, and violations of other covenants subject, in certain cases, to a grace period.As of September 30, 2010, we are in compliance with all covenants. On October 15, 2010, EGC and its lenders entered into the Seventh Amendment to Amended and Restated First Lien Credit Agreement (“Seventh Amendment”). The Seventh Amendment modifications to the First Lien Credit Agreement include; 1) Allowing the establishment of a Swing Line Loan Commitment in an amount initially set at $15 million which is carved out of the $350 million First Lien Credit Agreement borrowing base. The amounts ultimately available under the Swing Line can be adjusted upward or downward by the lenders under certain conditions. 2) Allow for a one-time payment by EGC to us or our subsidiaries of up to $25 million for the purpose of paying premiums or other payments associated with inducing the early conversion of our 7.25% convertible preferred stock 3) Allow payments by EGC to us or our subsidiaries of up to $9 million in any calendar year, subject to certain terms and conditions, so that we may pay dividends on our outstanding preferred stock High Yield Facility On June 8, 2007, we completed a private offering of $750 million aggregate principal amount of EGC’s 10% Senior Notes due 2013 (the “Old Senior Notes”).On October 16, 2007, we exchanged all of the then issued and outstanding Old Senior Notes for $750 million aggregate principal amount of newly issued 10% Senior Notes due 2013 (the “New Senior Notes”) which had been registered under the Securities Act of 1933, as amended (the “Securities Act”), and contained substantially the same terms as the Old Senior Notes.We did not receive any cash proceeds from the exchange of the Old Senior Notes for the New Senior Notes. The New Senior Notes are guaranteed by us and each of EGC’s existing and future material domestic subsidiaries. We have the right to redeem the New Senior Notes under various circumstances and are required to make an offer to repurchase the New SeniorNotes upon a change of control and from the net proceeds of asset sales under specified circumstances each of which as defined in the indenture governing the New Senior Notes. We previously purchased a total of $126.0 million aggregate principal amount of the New Senior Notes at a cost of $90.9 million, plus accrued interest of $3.3 million for a total cost of $94.2 million, reflecting a total gain of $35.1 million pre-tax.As discussed below, on November 12, 2009, we issued $278 million aggregate principal amount of 16% Second Lien Junior Secured Notes due 2014 (“Second Lien Notes”), in exchange for $347.5 million aggregate principal amount of New Senior Notes. In conjunction with the exchange, we contributed $126 million face value of New Senior Notes which we had previously purchased to EGC, who subsequently retired them. We believe that the fair value of the $276.5 million of New Senior Notes outstanding as of September 30, 2010 was $289.6 million. - 12 - Table of Contents 16% Second Lien Notes On November 12, 2009, the Company issued Second Lien Notes as follows: · A total of $278 million of Second Lien Notes were issued in exchange for $347.5 million of New Senior Notes; and · A total of $60 million of Second Lien Notes were issued for cash (for each $1.0 million in Second Lien Notes purchased for cash, the purchaser also received 44,082 shares of the our common stock). The Second Lien Notes have a maturity date of June 2014 and are secured by a second lien in our oil and gas properties.In addition, the Second Lien Notes are governed by an inter-creditor agreement between the participants in the revolving credit facility and the Second Lien Notes. Cash interest payable on the Second Lien Notes is 14% with an additional 2% interest payable-in-kind (“Second Lien Note PIK interest”). The Second Lien Note PIK interest is paid through the issuance of additional Second Lien Notes on each interest payment date. These additional Second Lien Notes issued as Second Lien Note PIK interest are identical in terms and conditions to the original Second Lien Notes. Under the terms of the Second Lien Notes, we were required to exchange the Second Lien Notes for newly issued notes registered under the Securities Act (the “Registered Second Lien Notes”).The Registered Second Lien Notes have identical terms and conditions as the Second Lien Notes. On April 5, 2010, we commenced an offer to exchange the Second Lien Notes for Registered Second Lien Notes.The exchange offer expired on May 3, 2010 and closing was on May 6, 2010.The tendered bonds represented 99.96% of the bonds outstanding. For accounting purposes, the $278 million aggregate principal amount of Second Lien Notes exchanged for $347.5 million aggregate principal amount of New Senior Notes were recorded at the carrying value of the Registered Second Lien Notes ($347.5 million) and the $69.5 million difference between face value of the Second Lien Notes and carrying value of the New Senior Notes will be amortized as a reduction of interest expense over the life of the New Senior Notes. For accounting purposes, the $60 million aggregate principal amount of Second Lien Notes for which we received cash were recorded based on the relative fair market values of the Second Lien Notes and the 2.6 million shares of common stock issued using closing price of $10.60 per share of our common stock on November 12, 2009. Based on these relative fair market values, the $60 million aggregate principal amount of Second Lien Notes was recorded at $40.9 million and the common shares were recorded at $19.1 million. The $19.1 million discount between the face value of the $60 million aggregate principal amount of Second Lien Notes and their recorded value will be amortized as an increase in interest expense over the life of the Registered Second Lien Notes. We believe that the fair value of the $342.0 million aggregate principal amount of the Registered Second Lien Notes outstanding as of September 30, 2010 was $388.2 million. As discussed in Note 18, on November 4, 2010, we called 35% of the outstanding face value of the Second Lien Notes at 110% of face value. Put Premium Financing We finance puts that we purchase with our hedge providers. Substantially all of our hedges are done with members of our bank groups. Put financing is accounted for as debt and this indebtedness is pari pasu with borrowings under the revolving credit facility. The hedge financing is structured to mature when the put settles so that we realize the value net of hedge financing. As of September 30, 2010 and June 30, 2010, our outstanding hedge financing totaled $1.4 million and $2.3 million, respectively. - 13 - Table of Contents Interest Expense For the three months ended September 30, 2010 and 2009, interest expense consisted of the following (in thousands): Three Months Ended September 30, Revolving credit facility $ $ 10% Senior Notes due 2013 16% Second Lien Notes due 2014 — Amortization of debt issue cost - Revolving credit facility Amortization of debt issue cost - 10% Senior Notes due 2013 Amortization of debt issue cost - 16% Second Lien Notes due 2014 29 — Premium amortization - 16% Second Lien Notes due 2014 (Exchange Offer) ) — Discount amortization - 16% Second Lien Notes due 2014 (Private Placement) — Put premium financing and other $ $ Note 7 – Note Payable In July 2010, we entered into a note to finance a portion of our insurance premiums.The note is for a total face amount of $19.6 million and bears interest at an annual rate of 2.48%.The note amortizes over the remaining term of the insurance, which matures April 1, 2011.The note balance at September 30, 2010 is $13.1 million. Note 8 – Asset Retirement Obligations The following table describes the changes to our asset retirement obligations (in thousands): Balance at June 30, 2010 $ Liabilities incurred Liabilities settled ) Accretion expense Total balance at September 30, 2010 Less current portion Long-term balance at September 30, 2010 $ Note 9 – Derivative Financial Instruments We enter into hedging transactions with major financial institutions to reduce exposure to fluctuations in the price of crude oil and natural gas.We use financially settled crude oil and natural gas puts, swaps, zero-cost collars and three-way collars. Any gains or losses resulting from the change in fair value from hedging transactions that are determined to be ineffective are recorded as a component of operating income, whereas gains and losses from the settlement of hedging contracts are recorded in crude oil and natural gas revenue. With a financially settled purchased put, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the hedged price of the transaction.With a swap, the counterparty is required to make a payment to us if the settlement price for a settlement period is below the hedged price for the transaction, and we are required to make a payment to the counterparty if the settlement price for any settlement period is above the hedged price for the transaction.With a zero-cost collar, the counterparty is required to make a payment to us if the settlement price for any settlement period is below the floor price of the collar, and we are required to make a payment to the counterparty if the settlement price for any settlement period is above the cap price for the collar.A three-way collar is a combination of options, a sold call, a purchased put and a sold put. The sold call establishes a maximum price we will receive for the volumes under contract. The purchased put establishes a minimum price unless the market price falls below the sold put, at which point the minimum price would be the reference price (i.e., NYMEX) plus the difference between the purchased put and the sold put strike price. - 14 - Table of Contents The energy markets have historically been very volatile, and there can be no assurances that crude oil and natural gas prices will not be subject to wide fluctuations in the future.While the use of hedging arrangements limits the downside risk of adverse price movements, it also limits future gains from favorable movements. Cash settlements, net of the amortization of purchased put premiums on effective cash flow hedges for the three months ended September 30, 2010 resulted in an increase in crude oil and natural gas sales in the amount of $6.3 million. For the three months ended September 30, 2010, we recognized a loss of approximately $0.5 million related to the net price ineffectiveness of our hedged crude oil and natural gas contracts and a realized gain of approximately $1.4 million and an unrealized gain of approximately $0.2 million, respectively, on derivative financial transactions that did not qualify for hedge accounting. Cash settlements, net of the amortization of purchased put premiums on effective cash flow hedges for the three months ended September 30, 2009 resulted in an increase in crude oil and natural gas sales in the amount of $17.0 million. For the three months ended September 30, 2009, we recognized a loss of approximately $0.2 million related to the net price ineffectiveness of our hedged crude oil and natural gas contracts and a realized gain of approximately $6.1 million and an unrealized gain of approximately $0.3 million, respectively, on derivative financial transactions that did not qualify for hedge accounting. In March 2009, February 2010 and September 2010, we monetized certain hedge positions and received cash proceeds of $66.5 million, $5.0 million and $34.1 million, respectively. These amounts are carried in stockholders’ equity as part of other comprehensive income and will be recognized in income over the contract life of the underlying hedge contracts. Crude oil and natural gas sales were increased by $9.1 million and $12.2 million for three months ended September 30, 2010 and 2009, respectively, related to these monetized hedges and, as a result of the future amortization of these hedges, crude oil and natural gas sales will be increased as follows (in thousands): Quarter Ended December 31, 2010 $ March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 Thereafter Total $ In addition to the above, in October 2010, we monetized an additional $8.5 million of hedge positions for cash which will increase crude oil and natural gas sales in future periods. - 15 - Table of Contents As of September 30, 2010, we had the following contracts outstanding (Asset and Fair Value Gain in thousands): Crude Oil Natural Gas Volume (MBbls) Contract Price (1) Total Volume (MMMBtus) Contract Price (1) Total Total Period Asset (Liability) Fair Value Gain (Loss) Asset (Liability) Fair Value Gain (Loss) Asset (Liability) Fair Value Gain (Loss)(2) Put Spreads 10/10 – 9/11 $
